 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDPine Valley Meats, Inc. and United Food and Com-mercial Workers International Union, affiliatedwith AFL-CIO-CLC and Dale W. Wolfe.Cases 30-CA-5490, 30-CA-5642, 30-RC-3659, and 30-CA-5649March 31, 1981DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONOn November 12, 1980, Administrative LawJudge Michael O. Miller issued the attached Deci-sion in this proceeding. Thereafter, the Respondentfiled exceptions and a supporting brief, and theGeneral Counsel and the Charging Party filed an-swering briefs.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Pine ValleyMeats, Inc., Norwalk, Wisconsin, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, exceptthat the attached notice is substituted for that ofthe Administrative Law Judge.I The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc.. 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.In adopting the Administrative Law Judge's conclusion that the Re-spondent violated Sec. 8(a)(3) of the Act by refusing to rehire DaleWolfe, we accept his credibility findings as to the conversation betweenWolfe and President Ramis on January 10. 1980. Further, we think thetestimony of Ramis concerning a policy against rehiring former employ-ees is unclear and fails to show that a policy existed before the refusal torehire Wolfe. We conclude that the Respondent has not established a de-fense based upon such a policy.2 In finding that the Respondent violated Sec. 8(a)(1) of the Act byvarious statements of President Ramis on December 18, 1979., the Admin-istrative Law Judge included a statement by Ramis that money which theRespondent would have to spend for attorneys' fees for contract negotia-tions if the Union were successful could otherwise be spent for employeebenefits. The Respondent contends that the statement was improperlyrelied upon because it was not alleged as an unfair labor practice and wasnot fully litigated. We reject the contention, and see no prejudice to theRespondent in relying upon the statement. The complaint alleges that onor about December 18, 1979, Ramis promised employees additional bene-fits and threatened withholding the same benefits if the employees sup-ported the Union. Ramis' speech of December 18 was clearly in issue,and he testified concerning it. Two employee witnesses who testifiedabout the speech and attributed the statement in dispute to Ramis werecross-examined by the Respondent's attorney, and one of them was spe-cifically questioned about the statement255 NLRB No. 61IT IS FURTHER ORDERED that the election held inCase 30-RC-3659 be set aside, and that said casebe remanded to the Regional Director for Region30 to conduct a second election when he deems thecircumstances permit the free choice of a bargain-ing representative in accordance with the Board'sDirection of Second Election set out below. TheNotice of Election and the ballot to be used in thesecond election shall be written in the English andthe Polish languages. The Regional Director shallinclude in the Notice of Election the followingparagraph:3NOTICE TO ALL VOTERSThe election conducted on December 21,1979, was set aside because the National LaborRelations Board found that certain conduct ofthe Employer interfered with the employees'exercise of a free and reasoned choice. There-fore, a new election will be held in accordancewith the terms of this Notice of Election. Alleligible voters should understand that the Na-tional Labor Relations Act, as amended, givesthem the right to cast their ballots as they seefit, and protects them in the exercise of thisright, free from interference by any of the par-ties.[Direction of Second Election and Excelsior foot-note omitted from publication.]: See The Lukin Rule Company, 147 NLRB 341 (1964).APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties were affordedthe opportunity to present evidence, it has beenfound that we violated the National Labor Rela-tions Act, as amended, in certain respects, and wehave been ordered to post this notice and to carryout its terms.The National Labor Relations Act gives you,as employees, certain rights, including theright:To engage in self-organizationTo form, join, or help a unionTo bargain collectively through a repre-sentative of your own choosingTo act together for collective bargainingor other mutual aid or protectionTo refrain from any or all of these things. PINE VALLEY MEATS, INC.403Accordingly, we give you these assurances:WE WILL NOT threaten you with arrest forengaging in union activities on company prem-ises during off-duty hours.WE WILL NOT promise or grant you wageincreases in order to discourage you from sup-porting United Food and Commercial WorkersInternational Union, affiliated with AFL-CIO-CLC, or any other labor organization; pro-vided, however, that nothing herein shall betaken as requiring us to cancel any wage in-creases or other benefits previously given.WE WILL NOT threaten you with the loss ofwage increases or other benefits in the eventthat you select the above-named Union, or anyother labor organization, to represent you.WE WILL NOT discharge or refuse to rehireany of you because of your union activity,membership, or support.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in theexercise of the rights guaranteed you by Sec-tion 7 of the Act.WE WILL offer Steven Bautch and DaleWolfe immediate and full reinstatement totheir former positions or, if that is not possible,to substantially equivalent positions, withoutloss of seniority or other rights or privileges,and WE WILL make them whole for any loss ofearnings they may have suffered by reasons ofthe discrimination against them, plus interest.PINE VALLEY MEATS, INC.DECISIONSTATEMENT OF THE CASEMICHAEL O. MILLER, Administrative Law Judge: Thismatter was heard before me on May 29 and August 5,1980, in Sparta, Wisconsin, based on unfair labor practicecharges filed by United Food and Commercial WorkersInternational Union, affiliated with AFL-CIO-CLC,herein called the Union, and Dale W. Wolfe, an individ-ual, on November 5, 1979, February I and 4, 1980, andcomplaints issued by the Regional Director and ActingRegional Directors for Region 13 of the National LaborRelations Board, herein called the Board, on December18, 1979, February 8 and 21, 1980. The complaints allegethat Pine Valley Meats, Inc., herein called Respondent,violated Section 8(a)(1) and (3) of the National LaborRelations Act, as amended, herein called the Act. Re-spondent's timely filed answers deny the commission ofany unfair labor practices.Consolidated for hearing with the unfair labor practiceallegations were union-filed objections to conduct affect-ing the results of the election, conducted in Case 30-RC-3659, which essentially track certain complaint allega-tions.All parties were afforded full opportunity to appear,examine and cross-examine witnesses, and argue orally.The General Counsel, Respondent, and the ChargingParty-Petitioner all filed briefs which have been carefullyconsidered. Based on the entire record, including my ob-servation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACTI. RESPONDENT'S BUSINESS AND THE UNION'S LABORORGANIZATION STATUS-PRILI.IMINARY CONCLUSIONSOF LAWRespondent is a Wisconsin corporation with its princi-pal office and place of business in Norwalk, Wisconsin,where it has been engaged, at all times material herein, inthe operation of a slaughter house and beef processingplant. Jurisdiction is not in issue. The complaints allege,Respondent admits, and I find and conclude that Re-spondent satisfies the Board's standards for the assertionof jurisdiction over nonretail enterprises and that Re-spondent is an employer, engaged in commerce, withinthe meaning of Section 2(2), (6), and (7) of the Act.The complaints allege, Respondent admits, and I findand conclude that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act.II. THE UNFAIR LABOR PRACTICESA. BackgroundRespondent started in business in July 1979 whenHyman Ramis, its president and part owner, togetherwith others, acquired Alpine Valley Meats' plant in Nor-walk, Wisconsin. Ramis, over the years, has been in-volved in the operation of a number of meat packingplants. Prior to his role with Respondent, he had beenthe corporate vice president for operations at WhitehallPacking Corporation. That company has since gone outof business as a result of a lockout of its employeesduring a labor dispute with the Union which is theCharging Party herein.In staffing the new Pine Valley Meats, Respondenthired a number of experienced employees who had beenworking for Alpine Valley, and who had, previously,been employees of Whitehall Packing at the time of thelockout. One was Steven Bautch, alleged as a discrimina-tee herein. Ramis was familiar with Bautch, having per-sonally intervened, in March 1978, to prevent Bautch'sdischarge from Whitehall for an incident of horseplay.He knew that Bautch was a member and openly avowedsupporter of the Union at Whitehall. I'B. Union ActivityIt was not long after Respondent came into operationthat union activity began. About August 1979,2 Bautchcalled Paul Petraneck, the Union's agent, whom he knewfrom his employment at Whitehall, to tell him that theI The contract between the Union and Whitehall contained a union-security agreement.2 All dates hereinafter are 1979. unless otherwise specified.PINE VALLEY MEATS. INC. 403 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees were interested in unionizing. Petraneck sentBautch union authorization cards which Bautch passedaround in the Company's lunchroom and parking lot, aswell as in the city of Norwalk, Wisconsin. He securedsignatures on 23 such cards and returned them to Petran-eck by mail on or about August 20. Those cards, howev-er, were authorizations directed to the AmalgamatedMeat Cutters & Butcher Workmen of North America,AFL-CIO, and, when that Union merged with theRetail Clerks International Association to become theUnited Food and Commercial Workers InternationalUnion, AFL-CIO-CLC, Petraneck sent Bautch newcards, designating that Union, for him to distribute. Hepassed out these cards in the same places that he hadpassed out the others, securing the signatures of 18 em-ployees on various dates between approximately October19 and 31.On October 31, Petraneck met with Bautch, and em-ployees Dale Wolfe and Cindy Orethun, at The Pub inOntario, Wisconsin, and received the new authorizationcards.Ramis observed Bautch wearing a union insignia onhis helmet, at both Whitehall and Pine Valley, and ad-mitted knowledge that Bautch would be involved withor instrumental in any union activity to arise.About 1 p.m. on November 2, 1979, the Union filed itspetition for representation of Respondent's employees,Case 30-RC-3659. Following execution of a Stipulationfor Certification Upon Consent Election on December 6,an election among Respondent's approximately 51 pro-duction and maintenance employees was conducted onDecember 21. Respondent's employees voted 24 to 14against representation by Petitioner.3The Union, on De-cember 27, filed timely objections to conduct affectingthe results of the election.C. Events Involving and Affecting Steven BautchRespondent made certain changes in its meat boningoperation around October 1, installing a moving convey-or for the meat and reassigning its boners from theboning of entire quarters of beef to the boning of specificcuts. This increased production, and the increased pro-duction of beef cuts required additional cooling withinthe plant, particularly in the boning room. To providethis additional cooling Respondent used dry ice (solidcarbon dioxide). One of the consequences of using dryice is that, as it evaporates, it gives off carbon dioxidewhich, being heavier than air, displaces the air. That, inturn, sometimes creates breathing problems for peopleworking in close proxmity to it. Such problems werepresent in Respondent's plant for approximately 3 weeksin October, until Respondent acquired and installed ex-haust fans. There were approximately three to five inci-dents when the air became so bad that employees walkedoff the line to get some fresh air. The General Counselcontends that Bautch was a leader among the employees,voicing his concern about the dry ice problem and lead-ing the employees out when the air became bad. Re-spondent admits that the dry ice caused problems in theI Two void ballots and six challenged ballots were not sufficient toaffect the results of the election.boning room and contends that employees were permit-ted to leave the line whenever they felt necessary. TheGeneral Counsel's witnesses, notably Orethun and Misch,corroborate Respondent's contention that employeeswere free to leave when necessary. They also corrobo-rate General Counsel's contention that, on occasion,Bautch was the first one to leave or to suggest that theyleave.On one occasion, when Bautch yelled down theboning line to find out if anyone was having troublebreathing and suggested that they go outside, he wasstopped by the foreman, Jim Roback. Roback threw hisown helmet on the floor and asked Bautch, "Where thef- [he] was going?" Bautch responded, "To get somef-g air." In turn Roback told Bautch not to "f--gyell" at him and that he could be fired even though theCompany needed boners.4Roback told Bautch to wait acouple of minutes until he, Roback, called a break.Bautch and the other employees did so and shortlythereafter a break was called. This was the last incidentinvolving the dry ice problem. Fans were installed short-ly thereafter.As previously noted, until about October I, Respond-ent's boners boned entire quarters of beef; they did not, itappears, specialize in particular cuts of meat. However,when the moving boning table was installed, each cut ofmeat was assigned to a station at the table and theboners, with some variation, specialized in particularcuts. Bautch, an experienced boner, primarily boned thecut known as the navel. However, the production re-cords from October I until his discharge show that healso boned some rounds and ribs. Navels, it was testified,is the least difficult boning job, the one on which newboners are started and trained because miscuts do notreduce the value of the meat. It was, however, the jobwhich Bautch could perform best because an earlierwork-related injury had caused a weakness in one hand,making the boning of other cuts more difficult. Navelswere boned at the third station at the table.5Beginning sometime in October, Respondent's bonersworked on an incentive system. That system had beenset up by Ramis following consultation with Bautch andother boners. While Bautch and Ramis were discussingthe incentive rates, Plueger, one of Ramis' partners,walked by. Ramis told Plueger "Be careful, we got aunion meeting going here."On October 31, Bautch worked on navels until about10 a.m. At that time, Buchholz, boning room foreman,told Bautch that he would be boning loins and that em-ployee Donnie Peterson who had been boning loinswould bone navels and would train some of the foreignspeaking, inexperienced boners to work on navels with4 The frequency with which Respondent's employees and supervisorsused the four-letter expletive crudely describing sexual congress is, aswill be seen infri, of particular significance in this case.I Bautch's testimony, that the boning of navels was his principal as-signment since shortly after he started working for Respondent, appearsto be in conflict with the testimony of boning Foreman Buchholz andboner Helgeson. They both testified that boners worked on entire quar-ters of beef until the individual boning stations were established in Octo-ber. To the extent that there is conflict. I choose to accept the testimonyof Huchholz as corroborated by Helgeson. PINE VALLEY MEATS. INC.405him. Bautch insisted that he had done some training, butBuchholz said that that made no difference, that Bautchwould bone loins and that Peterson would work on thenavels. Bautch also protested that the reassignmentwould cost him incentive earnings. According to Buch-holz, Bautch was told that the moves were being madeto increase production and would not be permanent.Bautch recalled Buchholz telling him that there was noreason why he had been assigned to loins while Petersonwas given the navels.6In the course of their argumentsover this reassignment, according to Bautch's uncontra-dicted testimony, Buchholz told him, "If I could do anybetter, why didn't I take his place." Bautch told Buch-holz that he did not want Buchholz' job.Bautch boned loins until Friday morning, November 2.At or about 11 a.m. on that day, Buchholz switchedBautch back to the boning of navels and asked if thatmade him happier. Bautch said that it did and askedwhether he could stay on that cut. Buchholz expresseddoubt that such an assignment would be possible. Ac-cording to Bautch, the assignment to loins reduced hisearnings for the week.On what appears to be Wednesday, October 31, thesame day that Bautch was having his dispute over job as-signments with Buchholz, Ramis passed Bautch in theboning room. As they passed, Ramis asked, "How areyou doing?" Bautch replied, "Not worth a f-." Ramiskept on walking and said nothing.7Boners use various implements to keep their knivessharp. They are provided with sharpening stones andsteel; some go the additional step of personally acquiringa ceramic, an implement used to put the finishing touch-es on the knife's edge. Not all of Respondent's bonershave ceramics; it was testified, without contradiction,that boners who did not have a ceramic frequently bor-rowed one from other boners on the line.At or about 2 p.m. on Friday, November 2, 1979,Bautch testified, he was having trouble keeping his knifesharp; his own ceramic did not seem to be doing the job.He walked about 20 feet down the line, as he had donebefore, to borrow Freddie Misch's. While he was sharp-ening his knife and simultaneously exchanging a fewwords with Misch, Jim Roback, the other boning super-visor, yelled over to him that he was not where he be-longed. Bautch told Roback that he was using Misch'sceramic and Roback told him that he should buy one ofhis own. Bautch said that he could not afford one, putMisch's back, and returned to his work station. No fur-ther action was taken against Bautch in regard to this in-cident. The record indicates that no other employees hadever been precluded from borrowing the tools of anotheremployee or been yelled at when they did so.Just before quitting time on Friday, November 2, 1979,Buchholz took Bautch from his work station and senthim to the office. Present in the office were Ramis,I The statements are not necessarily inconsistent; it is entirely possiblethat both statements were made during arguments over the course of thenext 2 days.I Ramis could not recall whether this occurred on Tuesday. Wednes-day, or Thursday of that week, but testified that it was a few days priorto his discharge of Bautch. That discharge took place on Friday. Novem-ber 2.Plueger, Roback, and Buchholz. According to Bautch'stestimony,8Ramis referred to the incident of Wednesdayafternoon, wherein Bautch had responded to his rhetori-cal question "How is it going" with a blunt "Not wortha f-." Ramis went on to refer to reports from a "sub-stantial" number of people that Bautch had been "badmouthing" the Company around town. Bautch respond-ed that he had only been voicing his opinions about theincentives and overall conditions and denied "badmouthing" the Company. Ramis brought up an incidentin which he claimed that some of Bautch's checks had"bounced" and said that Bautch had blamed Respondent.Additionally, he told Bautch that Bautch had been of-fered a foreman job and refused it and had complainedthat he did not get paid enough. Bautch pointed out thatthe only offer of a foreman's job made to him was Buch-holz' statement to the effect that if Bautch felt that hecould do a better job than Buchholz he should takeBuchholz' place, and the only statement he had madeabout not being paid enough related to his inability toafford a new ceramic, which had been said earlier thatday. He explained his problem with the bank and toldRamis that Ramis had not heard the good things he hadsaid about the Company. Ramis told him that they were"just going to have to let him go," and refused Bautch'srequest for a written statement of the reasons for his dis-charge. Ramis repeated that he was being terminated be-cause Bautch "didn't like it there and ...was badmouthing the company," told Bautch that he "was a niceguy and [that he] didn't have anything to complain about[Bautch's] work and that [Ramis] thought [Bautchwould] be the last person in the plant to be saying thingslike this...." Bautch was given his check and left.Ramis testified that he discharged Bautch for a numberof reasons. He said that Bautch would not respond to theforemen's instructions regarding boning and that he hadobserved cuts where Bautch had failed to get all themeat off the bones. In the same vein, he accused Bautchof a lack of cooperation and interest and of giving backtalk when foremen gave him instructions. Beyond hisown brief testimony that he observed bones not ade-quately cleaned of the meat, no evidence was introducedto support these reasons. Further, Ramis testified that hehad received "in town and from various people ...allsorts of feedback about Steve Bautch knocking PineValley Meats, not a good place to work, everything isbad, and a special reference to a minority group whichI'm a part of. Nothing worse than working for a dirtyJew." In explanation, Ramis said that Bautch was "tell-ing people that its not a very nice place to work and,again, the ethnic deal primarily." Of the ethnic slur,Ramis further said that the biggest problem Bautch "hadwas with me. It was again because of the fact of what Iam." Ramis pointed out that Bautch had "knocked" himto his partner, Lehman, telling Lehman at the time thatRamis was looking to buy into the business that Lehmans To the extent that Bautch relates more detail of their conversationthan does Ramis, I credit Bautch. In addition to my consideration of theircomparative demeanors. I note that neither Buchholz, who testified inregard to other matters, nor Plueger was called onr to corroborate Ramis'recollections.P I N E~ ~ ~ V A L E M E T S .NC ...0 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDshould not have anything to do with Ramis because ofwhat Ramis was. This ethnic slur, which Bautch essen-tially admitted, was made prior to Ramis' purchase ofRespondent; it preceded Bautch's hiring-in at Respond-ent and was not the subject of any action taken by Ramiswhen he first learned of it. The record contains no evi-dence that Bautch ever repeated it to anyone else.Ramis was reluctant to name the individuals who al-legedly informed him of Bautch's "bad mouthing" of theCompany. Ramis admitted that reports of such conductcame to him in about August. When pressed, on cross-examination during the resumption of the hearing herein,Ramis testified that the "bad mouthing" incident oc-curred in July or August, and had taken place in atavern. The only persons he could identify in any way ashaving told him of any such incidents were SupervisorTim Honen and an exemployee, whose name he did notrecall. His recollection was that Honen had told him,sometime around July or August, that Bautch had madea statement in a saloon on a Friday night to the effectthat Respondent's plant was a lousy place to work andthat he may have said something about selling bad meat.When asked, during that cross-examination, whether theremark by Bautch to Lehman concerning Ramis' ethnicheritage entered into his decision to discharge Bautch,Ramis said that it did not, that "That was months andmonths ago, before [the decision to fire Bautch]." He re-fused to name anyone else who told him about Bautchmaking anti-Semitic remarks.Finally, Ramis testified that the straw that broke thecamel's back was Bautch's response to him on theWednesday preceding his discharge, when Bautch an-swered Ramis' salutation with "Not worth a f-." Var-ious witnesses testified that the use of the work "f-"was common in the plant; employees used it amongthemselves and to supervisors, and supervisors used it aswell. Even Ramis acknowledged that it was a commonexpression in the plant. However, he said that he neverused it to employees and would not tolerate employeesusing it in speaking to him. One employee, Gunderson,testified that he used the word once, at a time when hewas irritated at the difficult job he was working on, andthen realized that Ramis was standing behind him. Hesaid that his knowledge that Ramis had heard him wasnot "a good feeling" because he knew that that was "notthe kind of language to use in front of him." Similarlyemployee Abrahamson testified that while the word wasin common usage in the plant by both employees andforemen, was used by foremen in giving instructions toemployees, and was even used in front of young femaleemployees, he had not, to his knowledge, heard anyoneuse it in conversation with Ramis. In regard to that, hetestified that the employees were, "Not too smart downthere, but no ignorance there." The record contains noevidence of Ramis using the word "f-." Neither does itcontain evidence of any employee being disciplined foruse of bad language. It does indicate, however, thatRamis was not averse to characterizing Whitehall's earli-er discharge of Bautch for tapping someone on the headwith a bone as "chickenshit" and the unfair labor prac-tice charges as having the National Labor RelationsBoard "on his ass."D. Alleged 8(a)(1) Violations and Evidence RegardingAnimusIn early November 1979, after having attended the Oc-tober 31 meeting at The Pub in Ontario, employee DaleWolfe made two trips into the plant after working hoursin order to give a Tracie Markee some authorizationcards. As Wolfe recalled it, on one evening, about 8p.m., he went to the plant and asked the foreman,Honen, if Tracie was there. She was not and Wolfe left.He returned on the following night, and again askedHonen whether he could talk to her. Honen permittedhim to do so, Wolfe went into where Tracie was work-ing, gave her a union authorization card for herself andanother for a friend, and asked her to sign the card.9Tracie Markee told Honen of Wolfe's visit and showedhim the union authorization card which she had re-ceived. Honen, she said, told her that she was supposedto keep the doors locked and asked how Wolfe got in.She told him that she had left the doors unlocked.On the following morning, Ramis spoke to Wolfe athis work station. As Wolfe recalled the conversation,Ramis told him, "If I was caught at night around theplant again, he was going to call the sheriff."'°There was no published or announced plant rule pro-hibiting off-duty employees from entering the plant. Nei-ther is there any evidence that other employees either at-tempted to do so or were precluded from or disciplinedfor doing so.Sometime within the same week as the forgoing inci-dent, Tracie Markee spoke with Ramis. She asked Ramiswhat a union was or does and whether it would hurt theplant, the employees, or him if a union came in. Ramis,she said, told her that unions give employees certainbenefits, like equal pay and vacations and would not hurthim or the plant. He pointed out to her that it was asmall company. She asked him whether it would be agood idea to vote for a union and he said, "It was up toD Tracie Markee's recollection is slightly different. She recalled Wolfecoming into the plant on 2 successive evenings, giving her a card for her-self on the first visit and one for her sister on the second. She claims tohave told him that no one was supposed to be in the plant (other than thecleanup crew) after hours and to leave. He left when so instructed.Honen did not testify.l0 Ramis testified, on the first day of the hearing, that Tracie Markeehad told him, after Wolfe's second visit to the plant, that Wolfe hadcome into the plant after hours and sought to talk to her about signing upfor the Union. When the hearing resumed, Ramis could not recall wheth-er it was Tracie Markee or Honen who told him about Wolfe's visits tothe plant. After the second such incident, Ramis said he spoke to Wolfe,telling him that he could pass out union cards during the working day onhis lunch hour, coffeebreak, or after work, but that he could not comeback into the plant after the shift had ended, for security reasons. Heclaimed that he also told Wolfe that he was going to have the sheriffmake passes through the parking lot so that no outsiders could come in. Iwas more favorably impressed with the demeanor and candor of Wolfethan I was with that of Ramis. I further deem Ramis' explanation of hisstatement concerning the sheriff to be illogical and implausible in the cir-cumstances described herein. There was no evidence of outsiders seekingto enter the plant such as might give rise to such a statement. According-ly, I credit the testimony as related by Wolfe. I note, however, that whileWolfe's version of his conversation with Ramis made no mention ofunion cards, Ramis' version of that same conversation did contain suchreferences. At the very least, this indicates an awareness by Ramis. at thetime he spoke to Wolfe, that Wolfe was in the plant for the purpose ofpassing union authorization cards. PINE VALLEY MEATS, INC.407[you], kid ..." She did not recall whether she toldRamis about Wolfe's visits to the plant or mention theunion authorization card she had received.Donald Abrahamson and Carl Gunderson, both experi-enced employees on Respondent's kill floor, commuted60 or more miles each way from their homes to the planttogether with kill floor Foreman James Jahr. Duringtheir long commutes, it was not uncommon for them todiscuss wages and other conditions of their employment.In one such discussion, occurring in late November, theytold Jahr that unless they got more money, they weregoing to look for work closer to home. Jahr promised totalk to Ramis about their problem. After work, Ramismet with Gunderson, Abrahamson, and Jahr in Abra-hamson's car. According to Abrahamson's recollection,Ramis opened the conversation by saying that he couldnot talk about the Union and that his "hands are tied."He said that both the Labor Relations Board and his at-torney had advised him not to discuss the Union. Theytold Ramis that they needed more money to exist andRamis told them that he could not give them a raise atthat time because it would look like a bribe in regard tothe union campaign. He acknowledged that they neededmore money and complained that he did not know howto meet their request. He also acknowledged that, if theyquit, his production on the kill floor would be jeopard-ized. Ramis then suggested that while he could not in-crease their hourly rate, he could add 2 to 3 hours perweek to their paychecks to compensate them. He askedthem not to tell anyone about the additional pay andthey complied. About 2 weeks later, both Abrahamsonand Gunderson noted additional hours' earnings addedinto their pay. Abrahamson testified that he was not per-forming any extra work for that compensation. Gunder-son testified that he performed some work before andafter the shift while not on the clock.In January 1980, Ramis called Abrahamson, Gunder-son, and Jahr into his office. He told them that they hada problem and that the Labor Board was "on [his] ass."Telling them that they did not have to speak with himand were free to go, and that their jobs were not in jeop-ardy, he asked them whether they felt that they had beenthreatened or bribed. Abrahamson said no. They wereasked to sign a statement to that effect; however, afterAbrahamson indicated that he would look at such astatement if it were prepared, he never received or wasshown one. In the course of this conversation, Abraham-son recalled, Ramis told him that he was only trying tocreate jobs and treat people fairly and that, "There aresome spies in the organization."lIIn the week following Bautch's discharge, employeesKen Kumferman and Richard Erickson discussed White-hall Packing and the Union with Ramis. Ramis told themthat he was definitely against having a union and "couldprobably work out things without having a union inthere." He also told them that they were going to have ameeting to discuss raises and benefits. 2About December 18, 3 days before the NLRB elec-tion, Ramis gave a speech to his employees. RamisII The foregoing testimony is uncontradicted12 This testimony is uncontradicted.claimed that he read, without deviation or addition, thefollowing:I have been informed by the National Labor Re-lations Board that the election to vote whether youwant a union to talk for you with me or not will beheld between 2:30 pm and 4:00 pm on Friday, Dec.21, 1979 here at the plant.I will be talking with you more about this impor-tant decision in the next few days, but for now Iwant to give you just a few facts.When we started this operation four months agowe decided that we would see how things went forthe first six months and then if we were doing okwe could then give everybody the kinds of fringebenefits that we would like to see everybody havebut we also decided that we want you to decidewhat you want-a raise, paid holidays, insurance orwhatever. There is only so much we can afford togive but it doesn't matter to us how you spend yourmoney.But if the union wins the election on Dec. 21stwe can't go ahead with these plans. Under the law,the union then becomes the only spokesman for allof you even if you personally didn't vote for it.This means that it is illegal for the company tomake any changes in pay or benefits unless it is ne-gotiated as part of a contract with the union. Sincethere are always legal questions involved in thesethings, it could take months or even longer for us toeven begin talking with the union about a contract.I don't want that to happen. I want to be able totalk to you directly like I am today. We want youto have the fringe benefits that the majority of youdecide on. We don't want somebody from the out-side coming between us-especially somebody thatonly wants to get your money as dues even beforeyou get your paycheck.All we want is a chance to show you that we canall grow here together-without the risks that aunion will bring. I personally think that the peoplethat started this thing are no longer ever [sic] work-ing here-but you are just getting stuck with whatthey started.I would personally appreciate your full supportin this-I don't think that a union will ever be nec-essary here, especially if we give each other achance.I will be talking with you more on an individualbasis over the next few days, but don't hesitate tocome in and ask me any questions you might have.THANKS FOR YOUR SUPPORT!!Ramis admitted that he also made references to a leafletput out by the Union referring to the Union at certainlarge meat packing plants. Ramis' remarks were translat-ed, line for line, into Polish for those employees whospoke no English.Notwithstanding Ramis' contention that he adheredstrictly to the written words before him, employees re-called him varying from or adding to that speech. Thus,PINE VALLEY MEATS, INC. 407 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDAbrahamson credibly recalled that Ramis was upset atthe time he gave his speech and that he told the employ-ees," ...the money he would have to spend for attor-ney fees to negotiate a contract with the union could bespent on the employees for more wages or better wages,insurance, sick pay, and so forth, fringe benefits." Abra-hamson's recollection is corroborated by that of FreddieMisch.At the conclusion of Ramis' speech, two employees,Tom Lindow and Amy Markee, asked Ramis if theycould circulate an antiunion petition. Ramis told themthat he could not tell them what to do, that he could notgive them advice, or help them.' Lindow and Markee got paper and pen from the officeand wrote out a petition stating: "We the undersign [sic]do not want a union at Pine Valley Meats." Each ofthem then signed it and they proceeded to carry itaround the plant, soliciting employees' signatures. Theirsolicitation was engaged in during working time and inworking areas of the plant and was observed by supervi-sion, including Ramis, who asked Roback what theywere doing. Roback told him that they had passed theantiunion petition. Lindow and Markee secured 49 signa-tures on that petition.After they had circulated the petition, Respondent'ssecretary asked if she could have a copy so that Re-spondent could thank the people who signed it. Markeegave her one on the following day and, with the approv-al of Ramis, it was posted on the bulletin board with thisnote, signed by Ron Plueger:On behalf of Hy Ramis, Mary Lehman, and myself,I'd like to thank you for your support you showedin signing the attached petition. We would greatlyappreciate the same type of support tomorrowwhen you vote.As previously noted, the election was held on Decem-ber 21 and the Union lost.Under examination by the General Counsel, Ramis ini-tially denied that he opposed the Union's organizing ef-forts, stating that he knew the business agent, Petraneck,and that, "If that's what the employees wanted, it's finewith me." He subsequently acknowledged that he wouldrather operate his plant without a union and that he feltthat this union, which included grocery clerks, was aninappropriate representative for his employees. He ac-knowledged further that this union's predecessor, Local73 of the Meatcutters Union, had consumed a good dealof his time with grievances when he was in charge ofoperations at Whitehall. He noted that he dealt withunions at other plants in which he had worked in bothChicago, Illinois, and Eau Claire, Wisconsin; the unionsthere were affiliated with another International. Re-spondent, in its brief, does not deny that Ramis was op-posed to the selection of the Union as the collective-bar-'a Misch recalled Ramis replying to their query as to whether or not itwas legal for them to petition against the Union by saying "I don't know,but God bless you ..for the thought of it." Neither Ramis nor any ofthe other employees who testified recalled that Ramis gave his "blessing"to the efforts to circulate an antiunion petition. Absent such corrobora-tion, I cannot conclude that such a "blessing" was part of Ramis' re-sponse.gaining representative of his employees. Respondent'scounsel states: "That point is not disputed by Respond-ent. It is virtually inevitable that an employer with anon-union business will prefer to remain non-union in theface of an organizing drive."E. The Refusal To Rehire Dale WolfeDale Wolfe was a boner-trainee. He began workingfor Pine Valley in August, at the minimum wage, andworked until the first week in December, when his earn-ings were $5 per hour. He then asked for another in-crease, to the rate being paid the experienced boners.Roback refused his request, stating that when Wolfe wasable to make the production rate while "picking his ownbones" (removing the bones from the meat) he would begiven a raise. Not getting the raise he sought, and believ-ing that he could get another job elsewhere, Wolfequit. 4Wolfe came immediately to regret his decision andcalled Ramis, seeking reemployment. On January 10,1980, Wolfe came to the plant. Ramis then took him tobreakfast and Wolfe repeated his request for reemploy-ment. According to Wolfe's recollection, Ramis toldWolfe that he did not think that he could do anythingfor Wolfe, "because it would interfere with the case thatthe Union was bringing against him over Steve Bautchbeing fired ...." Wolfe also recalled Ramis telling himhow a union coming into a plant such as his could breakthe plant and be hard on the plant ...." Wolfe dis-claimed any further interest in the Union, but Ramis con-tinued to maintain that he could not help Wolfe. Oncross-examination, Wolfe further recalled that Ramis hadsaid that he could not rehire Wolfe because Wolfe wastied in with Steve (Bautch) and Cindy (Orethun) "on thecase."'5Ramis denied telling Wolfe that he would not rehireWolfe because of his association with the other union ac-tivists or because of the effect of such a hire on thepending unfair labor practice charges. He claimed thathe told Wolfe that he could not rehire him because of hispolicy not to rehire employees who quit or were termi-nated. Further, he claims that he told Wolfe that Wolfehad not been a very good employee. The policy towhich Ramis alluded, it appears, originated with the ef-forts of Wolfe to return to work. Ramis testified that hehad rehired people prior to this and it had not workedout, that most frequently they quit again. Therefore, hetestified, "We decided at that time that we might as wellstart with something. We will start with the policy ofnot rehiring." Similarly, his contention that Wolfe was apoor employee is not borne out by the record. No testi-mony from any of Wolfe's supervisors was offered on" Cindy Orethun, the third employee participant in the October 31union meeting, also quit about December 5.'L Wolfe had not recalled the latter statement during his direct exami-nation, notwithstanding that the General Counsel had shown him his pre-trial affidavit for the purpose of refreshing recollection. These statements,I conclude, are not materially inconsistent with each other or with theversion of this conversation related in Wolfe's pretrial affidavit; i.e., "Hysaid he knew I was tied up with the Union as much as they IBautch andOrethunl had been and if he hired me, he would be afraid I would suehim too." PINE VALLEY MEATS, INC.409this issue. However, in its brief Respondent contendedthat Wolfe's lack of skill was evidenced by the record es-tablishing that he seldom made the incentive rate. Thisargument ignores the fact that Wolfe was still a traineeand was being paid a lower rate than the experiencedboners. Moreover, the fact that Wolfe's rate of pay in-creased from $2.90 per hour to $5 in 4 months indicatesthat he was progressing at least satisfactorily in the ac-quisition of necessary skills.Notwithstanding Wolfe's inability to recall every detailof the January 10 conversation, I was more favorablyimpressed with his testimonial demeanor than that ofRamis. Considering that demeanor and noting what ap-pears to be Ramis' recent invention of the rule preclud-ing the rehire of voluntarily terminated employees, Iconclude that Wolfe's recollection of the January 10 con-versation is more accurate than that of Ramis.Following Wolfe's conversation with Ramis, he spokewith Foreman Jim Roback. In response to Wolfe's ques-tion, Roback told him that the Company needed boners,that they always needed boners.F. Analysis and Conclusions1. 8(a)(1) violationsThe General Counsel contended, and I agree, thatRamis' threat to call the sheriff if Wolfe were caughtaround the plant again, which followed Wolfe's attemptto distribute authorization cards in the plant after hisworkday had finished, interfered with Wolfe's right toengage in such activity, in violation of Section 8(a)(1) ofthe Act. Ramis knew why Wolfe came back to the plant;Honen, and possibly Markee, told him. If Ramis' purposein talking to Wolfe had merely been to prevent off-dutyemployees from entering the plant after the regular pro-duction hours were completed, a simple instruction tothat effect would have sufficed. The reference to thesheriff was entirely superfluous and could only havebeen intended to add an element of coercion. Moreover,Respondent had no rule prohibiting off-duty employeesfrom entering the plant. Thus, Respondent's reliance onGTE Lenkurt, Inc., 204 NLRB 921 (1973), for the propo-sition that a nondiscriminatorily enforced rule barringoff-shift access to the premises for any purpose is pre-sumptively valid, is misplaced. As the Board has statedseveral times since issuance of the GTE Lenkurt decision:"The holding of GTE Lenkurt, ...must be narrowlyconstrued to prevent undue interference with the rightsof employees freely to communicate their interest tothose who work at different times." Therefore, suchrules will be deemed valid only if, among other things,they are clearly disseminated to all employees. See, forexample, Continental Bus System, Inc., 229 NLRB 1262(1977). It is further illustrative of the coercive nature ofRespondent's conduct herein that, when on-duty employ-ees sought to petition other working employees againstthe Union, Respondent did not interfere. Respondent'stolerance for such activities, which tended to interferewith production and which, in the context of a slaughterhouse and meat processing plant possibly presented somedangers to the employees, stands in marked contrast toits prohibition of Wolfe's after hours activity.The foregoing, however, does not require that Re-spondent's tolerance of the antiunion petition activitiesmust similarily be found to violate the Act. It does notnecessarily follow from the unlawful prohibition of onekind of prounion activity that the permitting of relatedactivity for the opposite purpose is also unlawful. Fur-ther, I can not find in Ramis' December 18 statementsevidence that Respondent encouraged or supported cir-culation of that petition. Neither can I find that Re-spondent's satisfaction that employees would take such acourse of action, or its thanking of employees for theirexpressions of support, violated Section 8(a)(1) of theAct. Accordingly, I shall recommend that the complaint,insofar as it alleges that Respondent unlawfully encour-aged, supported, and permitted the December 18 petitionto be circulated, be dismissed.It is undisputed that Respondent met Gunderson's andAbrahamson's requests for additional pay during theperiod between the filing of the petition and the election,and that, in so doing, Ramis told them that he could notdiscuss the Union or appear to be bribing them with re-spect to it. As the Board has stated many times, "Themere grant of benefits during the pendency of an electionpetition raises a presumption of impropriety unless satis-factorily explained by the employer." Rupp Industries,Inc., 217 NLRB 385 (1975). See also Ashley Warp Knit-ting, Inc. d/b/a Jefferson Apparel Company, 248 NLRB555 (1980). Therefore, the question is whether Respond-ent's evidence overcomes this presumption. In the instantcase, Respondent does not seek to rely on any history ofwage increases or benefit grants. No such history exists.Rather, it relies on the fact that the employees had re-quested the increases and, indeed, that these valuable em-ployees had threatened to quit unless they received moremoney. Additional reliance is placed on Ramis' specificdisclaimer of any intention to bribe the employees, andhis request that they not tell other employees about theincreases. These latter factors, however, cut both ways.It can be argued as persuasively that Ramis' referencesto the union and to bribes alerted those employees to thereal and unlawful reason for their additional earnings asit can be argued that such statements constituted effec-tive disclaimers. On balance, I am constrained to con-clude that Respondent has failed to adequately rebut thepresumption of illegality as to these wage increases. In soconcluding, I note that Respondent did not seek to deter-mine from the employees how serious they were aboutsecuring other employment or how imminent might havebeen their departures. I note further that Respondentneed not have mentioned the Union at all if its purposewas only to retain these two employees. Finally, I notethat the additional benefits appeared on their paychecksin the week almost immediately preceding the election.'6As has been noted by at least one court: "Ordinarily, themore imminent a representational election, the greaterthe presumption that management's expression of con-l' The record does not support Respondent's contention. in brief. thatthe additional earnings appeared on the employees' checks after the elec-tion of December 21 The employees' conversation with Ramis tookplace in the eek following Thanksgiving and the additional earnings ap-peared on their checks about 2 weeks laterPINE VALLEY MEATS, INC. 409 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDcern for employee welfare has an impermissible motive."N.L.R.B. v. Rich's of Plymouth, Inc., 578 F.2d 880, 883(Ist Cir. 1978). Finally, in this regard, I must reject Re-spondent's contention that, because Gunderson andAbrahamson testified that they did not consider the addi-tional earnings to be a bribe and were not influenced byit, Respondent's conduct was not a violation of the Act."[I]t is axiomatic by now that a finding of restraint orcoercion depends not on the subjective impressions ofemployees, but on the objective standard as to whethersuch conduct reasonably 'tends to interfere with the freeexercise of employee rights." Helena Laboratories Corpo-ration, 228 NLRB 294 (1977). Such grants of benefit aswere here given have the reasonable tendency so to in-terfere.Similarly, I must conclude that, by his speech of De-cember 18, Ramis both promised employees that in-creased benefits would soon be granted if they rejectedthe Union and threatened that if the Union prevailed inthe election no new benefits would be granted for"months or ever longer ..." Respondent contends thatRamis was merely "reminding" employees of manage-ment's plans and urging them to be patient. The record,however, is barren of any evidence to establish that Re-spondent had formulated any plans, prior to the adventof the union, to increase wages and/or fringe benefits.One can not "remind" an employee of something aboutwhich that employee knows nothing. Moreover, I findthat Respondent emphasized the threatening nature of hisstatement by referring in the speech to "the risks that aunion will bring." Additionally, I have credited the testi-mony of Abrahamson and Misch to the effect that Ramistold the employees that money which a union victorywould require Respondent to spend on attorney's fees forcontract negotiations would otherwise be theirs if theUnion were not selected. Such statements contain boththe promise of increased benefits and threat that thosebenefits would be withheld, depending on how the em-ployees voted. Accordingly, I find that, by such state-ments, Respondent has violated Section 8(a)(1) of theAct.2. Discrimination against Steven BautchIn concluding, in agreement with the General Counsel,that Steven Bautch was discharged for his union activi-ties, I note that all of the factors traditionally deemed bythe Board to support such a conclusion are present here.There was union activity; Respondent knew of thatunion activity and knew or had reason to believe thatBautch was heavily involved in it; and there was opposi-tion to that activity which manifested itself in bothlawful and unlawful actions throughout the campaign.Moreover, I note that the discharge of Bautch occurredat the height of his union activity; he had been engagedin active card solicitation during the preceding week andhad attended a meeting with union representatives only 2nights earlier. These factors all support the GeneralCounsel's prima facie case of discrimination. See JeffreyP. Jenks d/b/a Jenks Cartage Company, 219 NLRB 368(1975).Respondent contends, however, that Bautch was dis-charged, not for his involvement in union activity, butrather for series of events including ethnic slurs, "badmouthing" of the Company, and finally the utterance ofa sexual epithet in the presence of Respondent's presi-dent. Respondent's reactions to those events as they oc-curred belie its contention and establish that the assertedreasons were mere pretext to cloak an otherwise unlaw-ful discharge. Thus, the ethnic slur, as unwarranted andreprehensible as it was, was allowed to pass withoutcomment or effect. It was uttered prior to Ramis' aquisi-tion of the business; Ramis not only failed to call Bautchon it but approved his hiring after it had occurred.Moreover, as to the effect of the ethnic slur on Ramis'ultimate determination to discharge Bautch, Ramis testi-fied inconsistently. At one point, early in his testimony,he indicated that this was a seriously considered factor.Subsequently, after he apparently realized how weaksuch a position would be in view of the lack of earlierreaction, he testified that it was not a contributing factor.Similarly, although Ramis told Bautch that he had re-ports of "bad mouthing" from 14 or 15 people, and in-ferred in his testimony that he had numerous such re-ports, Ramis could testify as to only one or two, whichhad occurred many months prior to the discharge andwere relatively innocuous. Again, there is no evidencethat Ramis reacted to those reports at any time or in anyway prior to the ultimate discharge.Finally, there is the "not worth a f-" incident. Re-spondent would have us believe that the use of this ex-pression so offended him that it necessitated Bautch's dis-charge. Yet, Ramis was an "earthy" individual in anearthy business, not above using such words as "chicken-shit" or "ass" himself. The use of such language wascommon in the plant and he had heard it before. And,when this statement was made, he reacted not at all.Even assuming that Ramis considered discharge so seri-ous that he would want to mull it over for sometimeprior to taking such a drastic step, it is highly unlikelythat he would not have immediately said something toBautch to indicate his disapproval, if in fact it botheredhim. Moreover, I find it incredible that an individualwith obvious pride in his heritage would tolerate an em-ployee's slander against that heritage and yet not toleratethe essentially casual use of a common epithet.Accordingly, I must conclude that the reasons whichRespondent stated as causing Bautch's discharge werepretextual, not actual. The falsity of those reasons furthersupports the inference that the discharge was motivatedby a prohibited reason. See Kranco, Inc., 228 NLRB 319(1977), and Paramount Metal & Finishing Co., Inc. andParamount Plating Co. Inc., 225 NLRB 464 (1976). I sofind.17However, I cannot conclude, as alleged by the Gener-al Counsel, that Bautch's assignment to the cutting ofloins or Roback's direction to him to return to his workstation when he sought to use Misch's ceramic was moti-1' Additionally supporting this conclusion of discriminatory motivationis Ramis' obvious reference to Bautch (and Wolf and Orethun as well) inhis speech of December 18, wherein he noted that the people most re-sponsible for the union campaign were no longer even employed by Re-spondent. Such a statement evidences knowledge, animus, and motiva-lion. See Florida Medical Center. Inc. d/b/a Lauderdale Lakes GeneralIlospital. 227 NLRB 1412, 1423 (1977).---- --- PINE VALLEY MEATS, INC.411vated by his union activity or by any protected concert-ed activity involved in leading walkouts when the dryice problem got too severe. The necessary nexus be-tween those actions and the protected concerted activitysimply does not exist. Bautch had boned other cuts ofmeat while employed by Pine Valley, his alleged special-ization on navels had only been since the beginning ofthat month, he was an experienced boner who could beexpected to bone other cuts, and the assignment of some-one else to train new boners on the cuts that Bautch hadbeen doing was not so irrational as to warrant a conclu-sion of unlawful motivation. The incident involving theceramic appears similarly unrelated to any union activity.It might be argued that Roback, by ordering Bautchback to his work station, was seeking to isolate Bautchfrom other employees and prevent him from engaging inunion activities, but such would only be a surmise. Therecord does not warrant such a conclusion.Accordingly, to the extent that the complaint allegesdiscrimination against Bautch by reassigning him to otherand more onerous work or by denying him the opportu-nity to use someone else's sharpening tools, I shall rec-ommend that it be dismissed.3. Discrimination against Dale WolfeRespondent readily concedes that Section 8(a)(3) ofthe Act is violated when an employer refuses to hire anapplicant for employment because of his or her union af-filiation. See Phelps Dodge Corporation v. N.L.R.B., 313U.S. 177 (1941); Winn-Dixie Texas, Inc., d/b/a Foodway,235 NLRB 415 (1978). The issue in this case is whetherRespondent was so motivated in its refusal to rehire DaleWolfe or was motivated by other, nonunion consider-ations. I have credited Wolfe's version of the interviewwherein Ramis refused to hire him and discreditedRamis' assertion that the existence of a rule against rehir-ing former employees precluded Wolfe's rehire. I havesimilarly found Ramis' contention that he refused torehire Wolfe because Wolfe was not a very good bonerto be unsupported by the record and pretextual. I there-fore conclude that, as evidenced by Ramis' statements toWolfe, the refusal to rehire Wolfe was in fact motivatedby Wolfe's affiliation with the Union and his associationwith other union supporters. This conclusion, I believe,is further buttressed by the fact that Ramis, in his speechof December 18, delivered at a time subsequent toWolfe's quit, referred to the "people that started thisthing," who were no longer working for Respondent, anobvious reference to Bautch, Wolfe, and Orethun.Accordingly, I find that by refusing to rehire DaleWolfe because of his union affiliation and activities, Re-spondent has violated Section 8(a)(l) and (3) of the Act.I1. CONDUCT AFFECTING RESULTS OF ELECTIONI have found that Respondent violated Section 8(a)(1)and (3) of the Act by certain conduct occurring after thefiling of the petition and prior to the election. I furtherfind that such conduct also interfered with the exerciseof a free and untrammeled choice in the election held inCase 30-RC-3659, on December 21, 1979. Accordingly,I recommend that that election be set aside and a rerunelection be conducted. In agreement with the request ofthe General Counsel, I further recommend that thenotice of second election be in both English and Polish,as the record reveals that there are a substantial numberof Polish-speaking employees, and that the notice ofrerun election contain an introductory paragraph explain-ing the circumstances of the second election, as providedin The Lufkin Rule Company, 147 NLRB 341 (1964).Iv. THE REMEDYIt having been found that Respondent has engaged inunfair labor practices in violation of Section 8(a)(l) and(3) of the Act, it will be recommended that Respondentcease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.It having been found that Respondent discriminatorilydischarged Steven Bautch and discriminatorily refused torehire Dale Wolfe, Respondent shall offer them immedi-ate and full reinstatement to their former or substantiallyequivalent positions, without prejudice to their seniorityor other rights and privileges, and shall make themwhole for any loss of pay they may have suffered as aresult of the discrimination against them.18Any backpaydue shall be computed in accordance with the formulaset forth in F. W. Woolworth Company, 90 NLRB 289(1950), and Florida Steel Corporation. 231 NLRB 651(1977).'9CONCLUSIONS OF LAW1. By threatening employees with arrest for engagingin union activities in the plant on off-duty hours, bypromising and granting wage increases and other benefitsin order to discourage employees from supporting theUnion, and by threatening employees with the loss ofwage increases or other benefits in the event that theyselect the Union as their collective-bargaining representa-tive, Respondent has violated Section 8(a)(1) of the Act.2. By discharging Steven Bautch and refusing to rehireDale Wolfe because of their union activity, membership,or support, Respondent has discriminated in regard tothe hire and tenure of their employment, in violation ofSection 8(a)(3) and (1) of the Act.3. The unfair labor practices enumerated above areunfair labor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.4. The unfair labor practices enumerated above haveinterfered with the employees' rights to a free and un-trammeled choice in the election conducted in Case 30-RC-3659 on December 21, 1979, and have tainted the re-sults of that election.5. Respondent has not engaged in any unfair laborpractices not specifically found herein.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby make the following recommended:i' The record reveals that Respondent terminated its honing operationsometime subsequent to the refusal to rehire Dale Wolfe. It is appropriatethat the questions of whether or %when the hackpay liability ceased, andwshether substantially equivalent employment II which the discriminateesare entitled exists. he left for the compliance stage of this proceeding."' See, generally. i Plumbing teating (.. 138 NLRI 71h (19h2)PINE VALLEY MEATS. INC. 411 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDER20The Respondent, Pine Valley Meats, Inc., Norwalk,Wisconsin, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Threatening employees with arrest for engaging inunion activities in the plant during off-duty hours.(b) Promising or granting wage increases and otherbenefits in order to discourage employees from support-ing the Union. Nothing in this Order, however, shall beconstrued to require Respondent to revoke any wage in-creases or other benefits previously granted.(c) Threatening employees with the loss of wage in-creases or other benefits if they select the Union as theircollective-bargaining representative and in order to dis-courage them from making such a selection.(d) Discriminatorily discharging or refusing to rehireemployees because of their union activity, membership,or support.(e) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Offer Steven Bautch and Dale Wolfe immediateand full reinstatement to their former jobs or, if that isnot possible, to substantially equivalent positions, withoutprejudice to their seniority or other rights and privileges,and make them whole for any loss of earnings that theymay have suffered by reason of the discrimination20 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board. thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.against them in the manner set forth in the section of thisDecision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination or copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other documentsnecessary and relevant to analyze and compute theamount of backpay due under this Order.(c) Post at its Norwalk, Wisconsin, facility copies ofthe attached notice marked "Appendix."21 Copies of saidnotices, on forms to be provided by the Regional Direc-tor for Region 30, after being duly signed by Respond-ent's authorized representatives, shall be posted by it im-mediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered, de-faced, or covered by any other material.(d) Notify the Regional Director, in writing, within 20days from the date of this Order, what steps Respondenthas taken to comply herewith.IT IS FURTHER RECOMMENDED that the complaint bedismissed in all other respects.IT IS FURTHER RECOMMENDED that Case 30-RC-3659be remanded to the Regional Director, that the electionconducted on December 21, 1979, be set aside and thatthe Regional Director conduct a rerun election at suchtime as he deems the circumstances permit a free choiceon the issue of representation.2' As noted in regard to the notice of second election, it is appropriatethat the notice herein be posted in both English and Polish. In the eventthat this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."